Pleasants, J. This was on a snit on a promissory note made by appellant to appellee, commenced before a justice of the peace and appealed to the County Court, where a verdiewas returned and judgment thereon rendered for plaintiff. The note offered in evidence purported to he “ for labor.” Defendant claimed that these words were added to it after delivery, without her consent, and therefore on oath denied its execution. It appeared that plaintiff was a physician and the note given for professional services. He testified that there had been no alteration and was corroborated. She contradicted, and was also corroborated. It was for the jury to find' the fact. The court refused the instructions asked by defendant relating to the effect of the alteration alleged. Assuming it was made as she stated, yet if it in no manner changed the rights or interests, duties or obligations of either of the parties, it had no effect. Vogel v. Ripper, 34 Ill. 106. It is said the object of it was to deprive this widow of the benefit of the fourth section of the exemption act. We think the words “for labor,” do not import that the consideration was “ wages ” due the payee “ as laborer or servant.” “ Laborer ” or “ servant,” as nsed in the statute, is a designation of a class of persons. Epps v. Epps, 17 Ill. App. 196. The term “ labor ” furnishes no such indication. Labor may be as well performed without “ wages ” as for them, and by one class as well as another. In this ease the evidence makes it clear that the plaintiff was not a “ laborer or servant ” and the note was not for “wages,” in the statutory sense. Hence there was no ground for the judgment of the justice, if it was intended to obviate the effect of the exemption act. But his judgment is not here under review. The trial on appeal was de novo and the judgment of the County Court was just what it would or should have been if these words had not been in the notes. Ho right of the defendant has been or can be affected by them. Being thus immaterial, the motive or purpose of plaintiff in adding them, if he did add them, could not properly be inquired into. Vogel v. Ripper, supra; Moie v. Herndon, 30 Miss. 110. Appellant was asked by her counsel how many professional visits she received from appellee, and others of the same character, which the court excluded. The object was to prove a partial failure of consideration, but the proposed evidence had no tendency to prove it. If she received all she was promised for the note, or understandingly gave it for what she did receive, then whether it was worth much or little in the estimation of the jury—five dollars or seventy-five— there was. no failure of consideration. The rulings complained of were right, and the judgment will be affirmed. Judgment affirmed.